FILED
                            NOT FOR PUBLICATION
                                                                               OCT 15 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTONIO CRUZ-ARREDONDO,                          No. 20-71039

              Petitioner,                        Agency No. A073-816-233

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 7, 2021**
                                Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Antonio Cruz Arredondo (“Cruz”) petitions for review of a decision by the

Board of Immigration Appeals (“BIA”) holding that he is ineligible for

cancellation of removal, and denying withholding of removal and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252(a)(1), and we deny the petition.

       1. Cancellation of Removal: The BIA correctly found that Cruz is ineligible

for cancellation of removal because he failed to complete the diversion program for

his 2000 California drug possession conviction. A noncitizen is ineligible for

cancellation if he was “convicted of . . . a violation of . . . any law . . . relating to a

controlled substance.” 8 U.S.C. § 1182(a)(2)(A); see also id. § 1229b(b)(1)(C).

While a state drug possession conviction normally qualifies as a conviction under

this provision, there is a limited exception if the conviction (1) occurred prior to

2011, (2) was expunged under state law, and (3) could, if charged as a federal

crime, have been expunged under the Federal First Offender Act (“FFOA”). See

Lujan-Armendariz v. INS, 222 F.3d 728, 749 (9th Cir. 2000), overruled

prospectively by Nunez-Reyes v. Holder, 646 F.3d 684 (9th Cir. 2011) (en banc).

But a conviction cannot be expunged under the FFOA when a defendant violates a

condition of his probation, as Cruz did when, in January 2001, he failed to

complete his diversion program. See Estrada v. Holder, 560 F.3d 1039, 1041–42

(9th Cir. 2009), overruled on other grounds by Mellouli v. Lynch, 135 S. Ct. 1980

(2015); 18 U.S.C. §§ 3607(a), 3565. Cruz’s deferred judgment therefore is a

“conviction” under 8 U.S.C. § 1182(a)(2)(A) rendering him ineligible for


                                              2
cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C).

      2. Withholding of Removal: Substantial evidence supports the BIA’s denial

of withholding under 8 U.S.C. § 1231(b)(3) because Cruz did not establish that he

was a member of a cognizable particular social group. Cruz argues that he will be

persecuted in Mexico based on his membership in two groups: (1) people who

have had family members killed by cartels in Mexico, or (2) people who have

defied cartels. But the BIA concluded that Cruz failed to establish that these

groups satisfied the particularity or social distinction requirements. Cruz produced

little evidence that society views either group as socially distinct. See Diaz-Torres

v. Barr, 963 F.3d 976, 980–81 (9th Cir. 2020). At least where the petitioner does

not produce evidence as to how society views these groups, we have rejected

similar groups as lacking social distinction and/or particularity. See, e.g.,

Santos-Ponce v. Wilkinson, 987 F.3d 886, 890 (9th Cir. 2021) (rejecting “minor

Christian males who oppose gang membership” on these bases).

      3. CAT Protection: Substantial evidence also supports the BIA’s denial of

CAT protection because Cruz did not show that “each step in the hypothetical

chain of events [leading to his torture] is more likely than not to occur.” See 8

C.F.R. § 1208.16(c)(2). In the early 1990s, when Cruz’s family resisted the

demands of the wealthy Lopez family affiliated with the Sinaloa cartel, the


                                           3
Lopezes murdered his cousin Marco. After Cruz’s brother Armando was accused

of stealing some of the Lopezes’ cows, he fled and was never heard from again.

Cruz himself was threatened with death. Cruz came to the United States in 1996.

Although Cruz presented evidence that cartel members generally maintain

longstanding grudges, he provided no evidence that the cartel members in his town

likely now bear a grudge toward him. See Delgado-Ortiz v. Holder, 600 F.3d

1148, 1152 (9th Cir. 2010) (explaining that “generalized evidence of violence” in a

country is insufficient to establish eligibility for CAT protection). Cruz’s sister

lives two hours away from their hometown and she has not been harmed. Cruz and

his sister do not discuss the cartels, so he has little specific information about the

situation in the town. Substantial evidence supports the BIA’s conclusion that

Cruz did not show it is more likely than not that the cartel members will locate

him, recognize him, remember that he opposed the cartel, and torture or kill him.

      PETITION DENIED.




                                            4